United States Court of Appeals
                        For the First Circuit


Nos. 17-2196, 18-1010

                            ROBIN BREDA,

              Plaintiff, Appellant/Cross-Appellee,

                                 v.

           CELLCO PARTNERSHIP, d/b/a Verizon Wireless,

              Defendant, Appellee/Cross-Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                               Before

                 Torruella, Lipez, and Kayatta,
                         Circuit Judges.


     Keith J. Keogh, with whom Keogh Law Ltd., Sergei Lemberg, and
Lemberg Law LLC were on brief, for appellant/cross-appellee.
     David G. Thomas, with whom Emily H. Bryan and Greenberg
Traurig, LLP were on brief, for appellee/cross-appellant.


                           August 2, 2019
            LIPEZ,    Circuit   Judge.         Robin   Breda   sued   Verizon

Wireless, claiming that its unauthorized, automated calls to her

cellular telephone violated the Telephone Consumer Protection Act.

After denying Verizon's motion to compel arbitration, the district

court    granted    summary   judgment   for    Verizon,    concluding      that

Breda's    claims    failed   because    her   telephone    number    was   not

"assigned to a . . . cellular telephone service" within the meaning

of the relevant provision of the Act. In granting summary judgment

for Verizon, however, the district court did not consider the

hybrid nature of Breda's telephone service with Republic Wireless

and erroneously treated other facts as dispositive.              Contrary to

the district court, we conclude that Breda's telephone number is

"assigned to a . . . cellular telephone service" within the meaning

of the Act.    Accordingly, although we affirm the district court's

denial of Verizon's motion to compel arbitration, we reverse the

district court's grant of summary judgment in Verizon's favor.

                                    I.

        The Telephone Consumer Protection Act of 1991 ("TCPA"), 47

U.S.C. § 227, addresses the nuisance and invasion of privacy caused

by automated or prerecorded telephone calls.               See Mims v. Arrow




                                   - 2 -
Fin.       Servs.,   LLC,   565 U.S. 368,   372   (2012)   (summarizing

congressional findings).1 Among its provisions, the TCPA prohibits

       mak[ing] any call (other than a call made for emergency
       purposes or made with the prior express consent of the
       called party) using any automatic telephone dialing
       system or an artificial or prerecorded voice . . . to
       any telephone number assigned to a paging service,
       cellular telephone service, specialized mobile radio
       service, or other radio common carrier service, or any
       service for which the called party is charged for the
       call, unless such call is made solely to collect a debt
       owed to or guaranteed by the United States[.]

47 U.S.C. § 227(b)(1)(A)(iii).2          Therefore, as relevant to this

appeal, the elements of a TCPA claim are: (1) the defendant used

an automatic dialing system or an artificial or prerecorded voice,3




       1
       The TCPA also applies to other forms of communication, such
as text messages.    See Campbell-Ewald Co. v. Gomez, 136 S. Ct.
663, 667 (2016). For simplicity, we refer to "telephone calls"
throughout this opinion when discussing the TCPA.        Calls to
"residential   telephone   lines"   are   subject   to   different
requirements not at issue in this case. See 47 U.S.C.
§ 227(b)(1)(B).
       2The TCPA targets both "telemarketing" calls, see Mims, 565
U.S. at 372, and non-governmental debt-collection calls, Osorio v.
State Farm Bank, F.S.B., 746 F.3d 1242, 1254-55 (11th Cir. 2014);
Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 273 (3d Cir. 2013).
       3
       Although the TCPA defines "automatic telephone dialing
system," 47 U.S.C. § 227(a)(1), that definition has been subject
to ongoing and sometimes conflicting interpretations by the
Federal Communications Commission and the courts.    See Maes v.
Charter Commc'n, 345 F. Supp. 3d 1064, 1066-70 (W.D. Wis.
2018)(describing these conflicts). However, because the use of an
automatic dialing system is not a contested issue on appeal, it
suffices for present purposes to think of an automatic dialing
system as a piece of equipment exhibiting "the capacity to dial
numbers without human intervention." Id. at 1067.

                                     - 3 -
(2) to call a telephone number assigned to a cellular telephone

service or to a service for which the called party is charged for

the call.   See Levy v. Receivables Performance Mgmt., LLC, 972 F.

Supp. 2d 409, 417 (E.D.N.Y. 2013).4    That is, if the plaintiff's

telephone number is assigned to a cellular service, she does not

have to also prove that she was charged for incoming calls.    See

Susinno v. Work Out World Inc., 862 F.3d 346, 349 (3d Cir. 2017).

The TCPA is a strict liability statute, see Alea London Ltd. v.

Am. Home Servs., Inc., 638 F.3d 768, 776 (11th Cir. 2011), but




     4 Several courts, including the district court in this case,
have   included   as   an   element   of  a   TCPA   claim   under
§ 227(b)(1)(A)(iii) that the call was made without the recipient's
prior consent. See Breda v. Cellco P'Ship, No. 16-11512-DJC, 2017
WL 5586661, at *3 (D. Mass. Nov. 17, 2017) (citing Karle v. Sw.
Credit Sys., No. 14-30058-MGM, 2015 WL 5025449, at *6 (D. Mass.
June 22, 2015)); Jones v. FMA All. Ltd., 978 F. Supp. 2d 84, 86
(D. Mass. 2013); see also Meyer v. Portfolio Recovery Assocs.,
LLC, 707 F.3d 1036, 1043 (9th Cir. 2012). However, addressing the
elements of a TCPA claim under § 227(b)(1)(A)(iii) for the first
time, we understand consent to be an affirmative defense, which
the caller has the burden to prove; lack of consent is not an
element of the called party's claim. See In the Matter of Rules
and Regulations Implementing the Tel. Consumer Prot. Act of 1991,
23 FCC Rcd. 559, ¶ 10 (2008) ("[W]e conclude that the creditor
should be responsible for demonstrating that the consumer provided
prior express consent."); Van Patten v. Vertical Fitness Grp.,
LLC, 847 F.3d 1037, 1044 n.3 (9th Cir. 2017) ("We think it plain
from the statutory language that prior express consent is an
affirmative defense, not an element of a TCPA claim . . . .").
Because consent is not an issue on appeal, our understanding that
consent is an affirmative defense does not affect our analysis.



                               - 4 -
provides for treble damages in the case of "willful[] or knowing[]"

violations, 47 U.S.C. § 227(b)(3).

                                II.

     The following facts are undisputed, unless otherwise noted.

Breda opened an account with Verizon Wireless ("VZW") for cellular

telephone service in 2003.   VZW provided her with both a telephone

number and a telephone plan pursuant to a Customer Agreement.    The

Agreement provides, in relevant part:

     You and Verizon Wireless both agree to resolve disputes
     only by arbitration or in smalls claims court . . . . We
     also both agree that . . . the Federal Arbitration Act
     applies to this agreement. Except for small claims court
     cases that qualify, any dispute that in any way relates
     to or arises out of this agreement or from any equipment,
     products and services you receive from us . . . will be
     resolved by [arbitration].

The Agreement also states that VZW treats the customer's request

to transfer the covered telephone number to another provider "as

though you asked us to cancel your Service for that number."

     Breda was a VZW customer until 2015, when she switched her

telephone service to a "Wi-Fi + Cell Talk + Text Service Plan"

with Republic Wireless ("Republic"). Republic does not have direct

access to telephone numbers and must obtain them from, or "port"

them to, an entity authorized to provide numbers by the relevant




                               - 5 -
regulatory authorities.5            Therefore, Republic "ported" Breda's

telephone number to Bandwidth.com, Inc. ("Bandwidth"), a third

party with authority to "provide" telephone numbers.                      Bandwidth

only has authority to provide "wireline" numbers, and Breda's

telephone number was listed by Bandwidth as a "wireline," rather

than       "wireless,"6    number   on    Neustar,   a   "neutral      provider   of

real-time           information     and     analytics     to     the      Internet,

communications, . . . and marketing industries."                Neu[s]tar, Inc.,

SEC Form 10-K (FY 2011),

https://www.sec.gov/Archives/edgar/data/1265888/0001193125120881

86/d233580d10k.htm (last visited July 31, 2019).7

       Republic provides telephone service to its customers using a

system       that    "prefers"    Voice    over   Internet     Protocol   ("VoIP")


       5
       "Porting" is the process by which an existing phone number
is transferred from one service provider to another when a customer
switches her telephone service. Porting: Keeping Your Phone Number
When You Change Providers,
https://www.fcc.gov/consumers/guides/porting-keeping-your-phone-
number-when-you-change-providers (last visited July 31, 2019).

       6
       Although the record does not fully illuminate this point,
we follow the parties in assuming that "wireline" and "wireless"
are the two possible designations for a telephone number on
Neustar, and that "wireless" is a designation encompassing
cellular service but not other services, such as those described
below, that use wireless internet.

       7
       Until 2016, Neustar was the Local Number Portability
Administrator for the United States, responsible for overseeing
telephone number porting and number portability databases. See
Neustar, Inc. v. FCC, 857 F.3d 886, 889-91 (D.C. Cir. 2017).


                                          - 6 -
technology for the transmission of calls.8    When a call is made to

Breda's telephone number, it is first received by Republic's

servers.    Republic   determines   whether   Breda's   smartphone   is

connected to wireless internet ("Wi-Fi").        If it is, Republic

routes the call using VoIP technology through Bandwidth, which

provides VoIP service for Republic's customers.     If Breda's phone

is not connected to Wi-Fi, Republic passes the call off to a third-

party cellular service provider (either Sprint or T-Mobile), which

routes the call to Breda's phone using its cellular network. Breda

ordinarily turns off the Wi-Fi function on her phone when she

leaves her house in the morning and turns it back on when she

returns home at night.    That is, if Breda remembers to turn off

the Wi-Fi function, she only receives calls through a cellular



     8 VoIP "is a technology that allows [a caller] to make voice
calls using a broadband Internet connection instead of a regular
(or analog) phone line. . . . VoIP services convert [a] voice into
a digital signal that travels over the Internet. . . . [W]ireless
'hot spots' in locations such as airports, parks, and cafes allow
[a caller] to connect to the Internet and may enable [the caller]
to use VoIP service wirelessly." Voice Over Internet Protocol
(VoIP), https://www.fcc.gov/general/voice-over-internet-protocol-
voip (last visited July 31, 2019). VoIP technology "can be used
with either a telephone (mobile or land-line) or a PC [personal
computer] as the user terminal. This [functionality] gives
different modes of operation: PC to PC, PC to telephone, telephone
to PC and telephone to telephone or mobile-to-mobile, all via the
internet."     Rebecca Wong, Daniel B. Garrie & Gerald S.
Levine, Voice-Over Internet Protocol - The Continuing Difficulties
in Neutrality and Privacy, 4 J. Legal Tech. Risk Mgmt. 41, 43
(2009).


                               - 7 -
network when she is away from home.           Breda pays a set monthly fee

for   her   telephone      service,   which   includes   unlimited   calling.

Incoming calls do not reduce the number of minutes available to

her under her plan.

      At    some   point    after   switching   to   Republic,   Breda   began

receiving automated calls from VZW that included a prerecorded

voice prompt announcing the calls were intended for an unrelated

person.     When prompted, Breda pressed a button to indicate she was

not the intended recipient.            Breda also spoke to a live VZW

representative, informed that person that she was receiving the

calls in error, asked that the calls stop, and was told they would.

However, the calls continued for a period of time.9               Republic's

records confirm that several of VZW's calls were transmitted to

Breda's phone through a cellular network.




      9According to VZW, pushing the button to indicate that she
was not the intended call recipient would merely have transferred
Breda to a representative. Breda testified that she pushed the
button multiple times but may have never waited to be connected to
a representative.    She was also unsure if she had reached the
representative she did talk to by pushing the button or by calling
VZW directly.   VZW asserts that it called Breda because it was
trying to reach a delinquent VZW account holder who had erroneously
provided Breda's number as an alternate contact. VZW also asserts
that the representative Breda spoke with failed to immediately
stop the calls due to inadvertence.


                                      - 8 -
     Based on these automated calls, Breda filed a class action

complaint    alleging        violations   of    the    TCPA.10      VZW    raised

arbitrability    as     an    affirmative      defense.      However,     in   the

subsequently    filed    joint    case    management      report,   the   parties

agreed that the matter "presently is not suitable for alternative

dispute resolution." There was no dispute that Breda was no longer

a VZW customer at the time she received the calls underlying her

TCPA claims.

     After VZW moved for summary judgment, Breda filed a response

in opposition in which she stated, inter alia:

           "The number at issue is assigned to cellular
          service; Ms. Breda obtained the telephone number from
          a cellular service plan with Verizon Wireless before
          she switched providers to Republic Wireless. At that
          time, she used her same cellular telephone number to
          make and receive calls. When Ms. Breda signed up for
          Republic Wireless, she kept the same cellular
          telephone number that Verizon assigned to her. She
          continues to use that same cellular telephone number
          to make and receive calls on her [smartphone]." Pl.'s
          Opp'n to Summ. J., Dkt. # 66, at 2-3 (citations
          omitted).

           That   a   particular   ruling   by   the   Federal
          Communications Commission ("FCC") "supports [her]
          position that her cellular telephone number initially
          assigned to her by Verizon as part of her Verizon

     10 The class action complaint was substituted for Breda's
original complaint bringing claims solely on her own behalf.
Because the district court fully resolved Breda's personal claims
before she filed a motion for class certification, any class claims
were mooted by the judgment for VZW. See Bais Yaakov of Spring
Valley v. ACT, Inc., 798 F.3d 46, 50-51 (1st Cir. 2015).

                                     - 9 -
          cellular service is assigned to a cellular service."
          Id. at 12.


VZW then filed a motion to compel arbitration and dismiss or stay

the case, contending that Breda's claims were now subject to the

Agreement's arbitration clause because she had, in her response in

opposition to summary judgment, linked her claims with the services

provided under that Agreement.

     The district court denied VZW's motion to compel arbitration

but granted its motion for summary judgment. Breda timely appealed

the grant of summary judgment, and VZW timely cross-appealed the

denial of its motion to compel.11

                                  III.

     VZW    contends   that   Breda's    claims    are   subject   to   the

Agreement's arbitration provision.         We review the denial of a

motion to compel arbitration de novo.             Conduragis v. Prospect

Chartercare, LLC, 909 F.3d 516, 517 (1st Cir. 2018).         Although the

party seeking to compel arbitration has the burden of demonstrating

that a particular claim comes within the scope of an arbitration


     11 After oral argument, we invited the FCC to file an amicus
brief "addressing the meaning of: (1) 'telephone number assigned
to' and (2) 'cellular telephone service' as used in . . . 47 U.S.C.
§ 227(b)(1)(A)(iii)." Order (Feb. 4, 2019). The FCC declined our
invitation, stating, "[b]ecause the full Commission has not
previously addressed the specific factual scenario presented by
these cross-appeals, the Commission's lawyers are unable at this
time to take a position on the issues presented here." FCC Letter
(Mar. 6, 2019).

                                 - 10 -
agreement, Soto-Fonalledas v. Ritz-Carlton San Juan Hotel Spa &

Casino, 640 F.3d 471, 474 (1st Cir. 2011), we generally resolve

ambiguities in favor of arbitration, which is consistent with

federal policy, Grand Wireless, Inc. v. Verizon Wireless, Inc.,

748 F.3d 1, 7 (1st Cir. 2014).

      Claims arising after the expiration of a contract containing

an arbitration provision, however, are only presumed to be subject

to   arbitration   if   the   "dispute   has   its   real   source   in   the

contract."     Litton Fin. Printing Div. v. NLRB, 501 U.S. 190, 205

(1991). A dispute has its real source in an expired contract "only

where" the dispute

             involves facts and occurrences that arose
             before expiration, where an action taken after
             expiration infringes a right that accrued or
             vested under the agreement, or where, under
             normal principles of contract interpretation,
             the disputed contractual right survives
             expiration of the remainder of the agreement.

United Parcel Serv., Inc. v. Unión de Tronquistas de P.R., Local

901, 426 F.3d 470, 472-73 (1st Cir. 2005) (quoting Litton, 501
U.S. at 206).    If the dispute has its real source in the contract,

a court "must consider whether postexpiration arbitration of the

issue was negated expressly or by clear implication."          Id. at 473.




                                  - 11 -
      We readily conclude that Breda's TCPA claims do not have their

real source in her expired Agreement with VZW.12                  All of the

material facts underlying her claims -- that is, all of the facts

and occurrences relating to VZW's automated calls -- occurred after

the   Agreement's       termination.      See,    e.g.,   Stevens-Bratton   v.

TruGreen, Inc., 675 Fed. App'x 563, 568-69 (6th Cir. 2017)(finding

no presumption of arbitrability where plaintiff based her TCPA

claims     on   calls   that   occurred   after    the    agreement   expired).

Indeed, Breda's TCPA claims are entirely unrelated to the parties'

prior relationship as memorialized in the Agreement, that of

customer and telephone service provider.             VZW contends it called

Breda because a current VZW customer unknown to Breda erroneously

provided her number as an alternate contact.              In other words, what

happened to Breda could have happened to anyone.

      Nor do Breda's statutory TCPA claims involve a contractual

right or a right that accrued or vested under the Agreement.              See,

e.g., Rahmany v. T-Mobile USA Inc., 717 Fed. App'x 752, 753 (9th

Cir. 2018) (Mem.) ("The TCPA, not the Wireless Agreement, creates

and defines any alleged duty to refrain from sending an unwanted

text message."); Gamble v. New Eng. Auto Fin., Inc., 735 Fed. App'x



      12VZW does not appear to challenge the district court's
conclusion that the Agreement was terminated by its own terms when
Breda switched her service to Republic.



                                    - 12 -
664, 666 (11th Cir. 2018) (noting that plaintiff's TCPA claim

"arises not from the Loan Agreement or any breach of it, but from

post-agreement   conduct   that    allegedly   violates   a   separate,

distinct federal law");13 see also Doe v. Princess Cruise Lines,

Ltd., 657 F.3d 1204, 1218 (11th Cir. 2011) ("The term 'arising out

of' [in standard arbitration provisions] is broad, but it is not

all encompassing. . . . [It] requires the existence of some direct

relationship between the dispute and the performance of duties

specified by the contract.").      We therefore conclude that Breda's

claims are not subject to a presumption in favor of arbitrability.14

     Absent the presumption, VZW does not provide any good reason

to compel arbitration. VZW candidly admits that nothing in Breda's

complaint indicates that her claims are subject to the Agreement's

arbitration provision.     But it suggests that the usual post-

expiration analysis should not apply because of Breda's statements

in her opposition to summary judgment.     Specifically, VZW asserts


     13 VZW distinguishes Rahmany and Gamble on the basis that
Breda, unlike the plaintiffs in those cases, "inexorably linked
the agreement" to her claims. As we explain below, we reject this
characterization.
     14 VZW's reliance on Mitsubishi Motors Corporation v. Soler
Chrysler-Plymouth, Inc., 473 U.S. 614 (1985), is misplaced because
that case is factually inapposite.     Besides the fact that the
agreement in that case had not expired, the connection between the
suit and the agreement was clear -- both the claims and
counterclaims expressly required interpretation of the parties'
agreement containing the arbitration clause. Id. at 621-22 & n.9,
624 & n.13.

                                  - 13 -
that, in support of her main argument that her number is "assigned

to a .     .    . cellular telephone service," Breda "relied heavily on

th[e] fact that she obtained [her] Telephone Number from VZW and

did so as part of her VZW cellular services."                 In other words, VZW

contends that Breda chose "to inexorably link the products and

services she obtained from VZW to her TCPA claim[s] when attempting

to   avoid      summary    judgment,"    that    she   must    be   bound   to   the

consequences of her choice, and that those consequences include

arbitration of her claims pursuant to the Agreement.                  VZW further

contends that this concept of compelling arbitration based on how

a party frames its arguments in opposition to summary judgment is

a matter of first impression in this Circuit.                   We need not make

new law, however, because we disagree with the factual premise

underlying VZW's argument.

      We       recognize   that   a   few   of   Breda's      statements    in   her

opposition to summary judgment could be read in isolation as

essentially arguing that her number was assigned to a cellular

telephone service at the time of VZW's calls because she had the

same number when she was a customer of VZW's cellular telephone

service.        But, read in context, it is clear that Breda has never

made this argument.         To the contrary, she has consistently argued

that her telephone number is assigned to a cellular telephone




                                        - 14 -
service because of the nature of her service with Republic.15             We

see   no   reason   to   compel   the    arbitration   of   claims   entirely

unrelated to the Agreement merely because Breda made some stray

references to her prior relationship with VZW in opposing summary

judgment.    For these reasons, the district court correctly denied

VZW's motion to compel, and we reject its cross-appeal.16

                                        IV.

      Breda contends that the district court erred in granting

summary judgment for VZW on her TCPA claims.                 We review the

district court's grant of summary judgment de novo, asking whether

the moving party -- here, VZW -- has demonstrated "that there is

no genuine issue of material fact, and that it is entitled to

judgment as a matter of law."       Barry v. Moran, 661 F.3d 696, 702-03




      15For example, in the introduction to her response in
opposition to VZW's motion for summary judgment, Breda stated her
argument as follows:
      Undisputed facts show that [she] received Verizon's
      calls on her cellular Smartphone.     She pays for her
      cellular telephone service for that wireless Smartphone
      via Republic Wireless' "Wi-Fi + Cell Talk + Text plan."
      Moreover, Verizon's robocalls were actually transmitted
      to her cellular Smartphone through either Sprint or
      T-Mobile's cellular network as part of her Republic
      Wireless service.
Pl.'s Opp'n to Summ. J., Dkt. # 66, at 2 (emphasis in original).
      16
       Because we determine that the motion to compel was properly
denied, we do not address Breda's argument that VZW should be
estopped from compelling arbitration.


                                   - 15 -
(1st Cir. 2011) (citing Fed. R. Civ. P. 56(a)). The district court

concluded that Breda's TCPA claims fail as a matter of law because

her telephone number is not "assigned to a . . . cellular telephone

service" and she, undisputedly, is not charged for each incoming

call.   Specifically, regarding whether her number is "assigned to

a   .   .   .   cellular     telephone   service,"    the   district   court

determined that Breda "was receiving VoIP services rather than

traditional     cellular   telephone     services,"   and   stated,    "[t]he

survival of her claims, therefore, turns on whether VoIP service

may be considered cellular telephone service as a matter of law."

Breda v. Cellco P'Ship, No. 16-11512-DJC, 2017 WL 5586661, at *3

(D. Mass. Nov. 17, 2017).          The district court then concluded, as

a matter of law, that "VoIP telephone service" is not "cellular

telephone service" within the meaning of the TCPA.           Id. at *4.    In

reaching this conclusion, the district court cited cases in which

courts determined or suggested that telephone service exclusively

using   VoIP    technology    is    distinct   from   "cellular   telephone

service" and triggers TCPA liability only if the called party is

charged for incoming calls.          See, e.g., Jones v. Experian Info.

Sols., No. 14-10218-GAO, 2016 WL 3945094, at *6-7 (D. Mass. July

19, 2016); Karle v. Sw. Credit Sys., No. 14-30058-MGM, 2015 WL
5025449, at *6 (D. Mass. June 22, 2015); Lynn v. Monarch Recovery




                                    - 16 -
Mgmt., Inc., 953 F. Supp. 2d 612, 616-17 (D. Md. 2013), aff'd, 586

Fed. App'x 103 (4th Cir. 2014).

     In   determining   that    Breda's       telephone   service   is   "VoIP

service," however, the district court did not consider the hybrid

nature of Breda's service.      It is undisputed that Breda's Republic

telephone service involves a cellular component -- calls to her

telephone number can be, and are, routed over cellular networks.

Therefore, the question before us is not whether "VoIP service" is

"cellular   telephone   service"       under     §   227(b)(1)(A)(iii),    but

rather, whether a hybrid service with both cellular and VoIP

components can be so considered.          In answering this question, we

do not have guidance from the FCC, see supra note 11, and the

parties have not pointed us to any circuit court decisions directly

addressing a service like Breda's.            But, as we explain, using the

information and guidance we do have available, we conclude that

Breda's   hybrid   service     is    meaningfully     distinguishable     from

exclusive   VoIP   service     and     constitutes     "cellular    telephone

service" within the meaning of the TCPA.

A. "Cellular Telephone Service"

     As we understand the parties' positions, if not for the VoIP

component of her telephone service, the parties would agree that

Breda is receiving "cellular telephone service."               Again, it is

undisputed that Republic routes certain calls to her telephone


                                     - 17 -
number over cellular networks.17      But VZW contends that the VoIP

component of Breda's service negates the cellular component for

purposes of § 227(b)(1)(A)(iii).       In other words, VZW in effect

asks us to read "exclusively" into the "cellular telephone service"

provision of § 227(b)(1)(A)(iii) such that it would only cover

calls to telephone numbers assigned to an "exclusively cellular

telephone service."

     We decline to read such a restriction into the statutory

language.    To   the   contrary,   because   the   TCPA   is   a   consumer

protection statute, we must interpret it broadly in favor of

consumers.   See Zimmerman v. Puccio, 613 F.3d 60, 71 (1st Cir.

2010) ("[C]onsumer protection statutes are construed 'liberally in




     17 We reject VZW's contention that this case is like those
where courts have declined to hold a caller liable under
§ 227(b)(1)(A)(iii) because the call was made to a non-cellular
telephone number that the called party forwarded to his or her
cellphone. See, e.g., Klein v. Commerce Energy, Inc., 256 F. Supp.
3d 563, 581 (W.D. Pa. 2017); Harper v. Credit Control Servs., Inc.,
863 F. Supp. 2d 125, 127 (D. Mass. 2012). Unlike in those cases,
Breda does not unilaterally forward calls received over a landline
or through VoIP to her cellphone -- rather, her telephone service
provider directs her calls through the internet or through a
cellular network.    In other words, her receipt of calls over a
cellular network is part of her telephone service. Accordingly,
this is not the type of situation the FCC was contemplating when
it stated that "a call placed to a wireline number that is then
forwarded, at the subscriber's sole discretion and request, to a
wireless number or service, does not violate the ban on autodialed
and prerecorded message calls to wireless numbers." In the Matter
of Rules and Regulations Implementing the Tel. Consumer Prot. Act
of 1991, 20 FCC Rcd. 3788, ¶ 48 (2005) (emphasis added).

                                - 18 -
favor of consumers.'" (quoting Barnes v. Fleet Nat'l Bank, N.A.,

370 F.3d 164,    171    (1st    Cir.    2004))).        Construing   "cellular

telephone service" to embrace a hybrid service that routes some

calls over cellular networks is consistent with the TCPA's purpose

to "ban[] . . . automated or prerecorded telephone calls . . . to

protect[]     telephone      consumers      from    []     nuisance    and    privacy

invasion."     Pub. L. 102-243, § 2, 105 Stat. 2394 (Dec. 20, 1991).

Certainly, VZW's calls to Breda's smartphone, transmitted via

cellular networks, posed the same type of nuisance and invasion of

privacy as do calls transmitted via telephone service lacking a

VoIP component.         See In the Matter of Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,

¶ 124 (2015) (recognizing that the intrusion of privacy presented

by unwanted calls may be heightened "where the calls are received

on a phone that the consumer may carry at all times").                       Further,

as a matter of common sense, we see no principled reason for

treating a service that involves the routing of calls over a

cellular network the same as a service that exclusively uses VoIP

technology     for   purposes       of     determining     liability     under    the

"cellular telephone service" provision of the TCPA.

      VZW    contends      that    including      hybrid    services    within    the

meaning of "cellular telephone service" would render superfluous

the phrase "or any service for which the called party is charged


                                         - 19 -
for the call" in § 227(b)(1)(A)(iii).             In so arguing, VZW points

to Breda's contention that her plan is "like just about every plan

on the market" to suggest that a definition of "cellular telephone

service" that includes hybrid VoIP and cellular service would

"swallow" the charged call provision. But even if Breda is correct

that hybrid VoIP and cellular services are ubiquitous, non-hybrid

telephone services relying solely on VoIP technology do exist and

could still be analyzed under the TCPA's charged call provision.

See, e.g., Baemmert v. Credit One Bank, N.A., 271 F. Supp. 3d 1043,

1046 (W.D. Wis. 2017) ("The TextMe app allowed Baemmert to use his

cell phone only when connected by Wi-Fi to the internet.                     If

someone called Baemmert when he had no internet connection, [his]

cell phone would not ring .       .    .   .").   Furthermore, to the extent

hybrid services using both cellular networks and VoIP technology

are   becoming   more   common,   VZW's        strict   reading   of   "cellular

telephone service" would create a significant rent in the consumer-

protective fabric of the TCPA.             We therefore conclude that the

district court erred by not considering the cellular aspect of

Breda's telephone service and holding as a matter of law that her

hybrid service was not "cellular telephone service" under the

TCPA.18


      18The district court and VZW put misplaced weight on how
Bandwidth and Republic characterize themselves.        Bandwidth
provides VoIP services to Republic; the fact that Bandwidth does

                                      - 20 -
B.    "Assigned To"

       Consideration of the statutory phrase "assigned to" does not

change our analysis.      See 47 U.S.C. § 227(b)(1)(A)(iii) (TCPA

liability attaches to calls made to a telephone number "assigned

to a .    .   . cellular telephone service" (emphasis added)).   VZW

suggests that the designation of Breda's telephone number on

Neustar as a "wireline" number -- as opposed to a "wireless" number

-- is synonymous with the "assignment" that triggers TCPA coverage.

The district court apparently took the same view, describing the

Neustar listing as "the listing of [Breda's] number as having been

assigned to a wireline VoIP service."    Breda, 2017 WL 5586661, at

*3.   But VZW and the district court place too much emphasis on the

Neustar listing.

       The record suggests that the designation of Breda's telephone

number as "wireline" on Neustar -- which Republic's technical

product manager referred to as a "classification" -- was made by



not identify itself as a cellular telephone service provider is of
negligible import.    And contrary to VZW's contention, Republic
never stated that it "is a VOIP provider and does not provide
cellular telephone service."       Republic described itself as
"provid[ing] telephone service to its customers utilizing its
proprietary technology that prefers [VoIP] for the transmission of
calls to its customers." Further, contrary to the district court's
conclusion, Breda never "admit[ted]" that "she was receiving VoIP
services rather than traditional cellular telephone services."
See Breda, 2017 WL 5586661, at *3.     Breda consistently alleged
that she was receiving a hybrid VoIP and cellular service that
qualified as "cellular telephone service" under the TCPA.

                               - 21 -
Bandwidth because "numbers that Bandwidth provides or has the

ability to provide are wire line numbers."          There is no clear

evidence in the record, however, that this "classification" by

Bandwidth   is   synonymous   with    the   "assignment"   discussed   in

§ 227(b)(1)(A)(iii).     In   fact,    Republic's    technical   product

manager specifically differentiated between the "classification"

of Breda's number and any "assignment," explaining that Republic

does not "have authority to change the . . . classification of [a]

number from wireless to wire line [but] do[es] take that number

that is provided to us from Bandwidth and assign it to a[]

[customer's] account."

     Moreover, taking a broader view, we are unconvinced that

"assigned to" has any specific, technical meaning under the TCPA

that is determinative in this case.         The FCC has simply stated

that "a telephone number is assigned to a cellular telephone

service, for purposes of the TCPA, if the number is currently being

used in connection with that service." In the Matter of Rules and

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 20

FCC Rcd. 3788, ¶ 47 (2005) (emphasis added).        The FCC's statement

suggests that, to determine whether a telephone number is "assigned

to a . . . cellular telephone service," we need only consider

whether the number is being used in connection with such service.

It is evident that the focus of such consideration should be on


                                - 22 -
Republic, not Bandwidth, because Republic is the entity that

provides    Breda's    telephone   service.        Breda   signed   up    with

Republic's "Wi-Fi + Cell Talk + Text Service Plan"; Republic

contracts with Bandwidth and with T-Mobile and Sprint to access

VoIP   technology     and   cellular   networks,   respectively,    for   its

customers' calls; and Republic receives incoming calls to Breda's

number and routes them through VoIP or through the cellular

networks.    Thus, the pertinent question is not how Bandwidth, or

any entity, "classifies" Breda's number, but whether her telephone

number is in fact "being used in connection with" a "cellular

telephone service."

       We do not dispute that Bandwidth's classification of Breda's

number as "wireline" on Neustar has some meaning.              The FCC has

recognized Neustar as a resource for information "that can assist

telemarketers    in     identifying     numbers    assigned   to    wireless

carriers."    In re Rules and Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, ¶ 170 (2003).              But

the fact that Neustar is a tool that can assist compliance with

the TCPA does not mean that Neustar listings are dispositive as to

whether a telephone number is "assigned to a . . . cellular

telephone service" under the TCPA.        Indeed, to the extent that the

only company associated with Breda's telephone number on Neustar

is Bandwidth, a VoIP provider, the listing does not provide the


                                   - 23 -
relevant compliance information that Breda's telephone service is

with Republic and that it has both VoIP and cellular components.

Further, calls to a "wireline" service may violate the TCPA if the

"wireline" service falls within § 227(b)(1)(A)(iii)'s catch-all

for "any service for which the called party is charged for the

call," yet the Neustar listings do not appear to provide any

information as to whether a given telephone number is associated

with a plan under which the called party is charged for incoming

calls.19

     In sum, on the record before us, we conclude that Breda's

telephone number is "assigned to a . . . cellular telephone

service" within the meaning of § 227(b)(1)(A)(iii) of the TCPA.20



     19 In defense of its position that Breda's telephone number
is not "assigned to a . . . cellular telephone service," VZW also
points to the fact that Republic's service "prefers" VoIP.      We
understand this simply to mean that Republic will route calls over
VoIP if the called party has internet access at the time of the
call even if the called party is also in range of the available
cellular networks. This "preference," however, does not negate
the basic fact that Republic can, and does, route calls both over
VoIP and over cellular networks.
     20 In her briefing, Breda heavily relies on an inapposite
footnote in a 2015 FCC order.     See In the Matter of Rules and
Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30
FCC Rcd. 7961, footnote 174 (2015). Footnote 174 explains that,
for purposes of exercising its statutory exemption authority, the
FCC considers "cellular telephone service" to embrace wireless
services using spectrum blocks in addition to the "Cellular
Service" spectrum block. Id. That is, the footnote suggests that
a caller can be confident that an exemption involving "cellular
telephone service" applies both to services on the "Cellular
Service" spectrum block and to functionally equivalent services on

                             - 24 -
                               V.

     For the foregoing reasons, we affirm the district court's

denial of VZW's motion to compel arbitration but reverse the

district court's entry of summary judgment in VZW's favor and

remand for further proceedings consistent with this opinion.

     So ordered.




other spectrum blocks. Id. The footnote does not stand for the
broad proposition Breda asserts that the nature of a person's
telephone   service   must  be   assessed   from  the   consumer's
perspective, even assuming that the footnote was binding on the
district court.     See PDR Network, LLC v. Carlton & Harris
Chiropractic, Inc., 139 S. Ct. 2051, 2055-56 (2019) (describing
the "preliminary sets of questions" that must be answered before
determining that an FCC order is binding on a district court under
the Administrative Orders Review Act, 28 U.S.C. § 2342(1)).




                             - 25 -